[Cite as State v. Dent, 2014-Ohio-3141.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100605




                                       STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                           HAROLD DENT
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CR-10-540631

        BEFORE: S. Gallagher, J., Jones, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED: July 17, 2014
FOR APPELLANT

Harold Dent, pro se
Inmate No. 600-919
Grafton Correctional Institution
2500 South Avon-Beldon Road
Grafton, OH 44044


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Mary H. McGrath
Assistant Prosecuting Attorney
Justice Center - 8th Floor
1200 Ontario Street
Cleveland, OH 44113
SEAN C. GALLAGHER, J.:

       {¶1} Defendant Harold Dent appeals the trial court’s decision denying his

postsentence motion to withdraw a guilty plea. For the following reasons, we affirm.

       {¶2} In February 2011, Dent entered a guilty plea to a single count of burglary, for

which the trial court sentenced Dent to a seven-year term of imprisonment. Dent did not

directly appeal. In August 2013, Dent filed a motion to withdraw his guilty plea. The

trial court denied the motion, and Dent timely appeals that decision, advancing five

assignments of error. Dent claims that the trial court erred in denying the postsentence

motion to withdraw his plea because the trial court failed to sentence according to the

dictates of the plea agreement; that Shaker Heights police failed to provide Dent with his

medicine for heroin withdrawal, thereby rendering his confession suspect; that his trial

counsel ineffectively explained the terms of the plea deal; and that evidence should have

been suppressed as fruit of the poisonous tree. We find no merit to any of Dent’s

assigned errors.

       {¶3} Crim.R. 32.1 provides that “to correct manifest injustice[,] the court after

sentence may set aside the judgment of conviction and permit the defendant to withdraw

his or her plea.” The defendant has the burden of proof, and the postsentence withdrawal

of a guilty plea is only available in extraordinary cases to correct a manifest injustice.

State v. Smith, 49 Ohio St.2d 261, 264, 361 N.E.2d 1324 (1977); State v. Sneed, 8th Dist.

Cuyahoga No. 80902, 2002-Ohio-6502. We review the trial court’s decision under an
abuse of discretion standard. Smith at 264; State v. Xie, 62 Ohio St.3d 521, 527, 584

N.E.2d 715 (1992).

      {¶4} The doctrine of res judicata, however, prohibits all claims raised in a Crim.R.

32.1 postsentence motion to withdraw a guilty plea that were raised or could have been

raised on direct appeal. State v. Ketterer, 126 Ohio St.3d 448, 2010-Ohio-3831, 935

N.E.2d 9, ¶ 59; State v. Conner, 8th Dist. Cuyahoga No. 98084, 2012-Ohio-3579, ¶ 7.

This concept extends to situations involving defendants who failed to file the direct

appeal. State v. Walters, 4th Dist. Scioto No. 12CA3482, 2013-Ohio-695, ¶ 14; State v.

Maggianetti, 7th Dist. Mahoning No. 10-MA-169, 2011-Ohio-6370, ¶ 15; State v.

Aquino, 8th Dist. Cuyahoga No. 99971, 2014-Ohio-118, ¶ 12; State v. Wilson, 9th Dist.

Summit No. 26511, 2013-Ohio-1529, ¶ 7; State v. Britford, 10th Dist. Franklin No.

11AP-646, 2012-Ohio-1966, ¶ 13.

      {¶5} Every one of Dent’s claims were immediately apparent upon the

pronouncement of his sentence and, further, could have been raised in the direct appeal of

his conviction. The doctrine of res judicata precludes Dent from belatedly raising those

claims in a postsentence motion to withdraw his plea. Accordingly, his assignments of

error are overruled.   The trial court did not abuse its discretion in denying Dent’s

postsentence motion to withdraw his guilty plea.

      {¶6} The decision of the trial court is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

LARRY A. JONES, SR., P.J., and
KENNETH A. ROCCO, J., CONCUR